—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered July 29, 1999, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life and 7 years, respectively, unanimously affirmed.
The overall effect of the prosecutor’s summation was within the range of acceptability (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). For the most part, the remarks challenged by defendant on appeal were fair responses to defense counsel’s arguments and were not misleading (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Were we to find any error, we would find it to be harmless in light of the overwhelming evidence of defendant’s guilt. Concur — Nardelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.